      Case 3:20-cv-00238-DPM Document 5 Filed 08/24/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

RONNIE NIXON, JR.                                           PLAINTIFF

v.                      No. 3:20-cv-238-DPM

KEVIN MOLDER, Sheriff, Poinsett County,
and VAL PRICE, Prosecuting Attorney,
Poinsett County                                         DEFENDANTS

                            JUDGMENT

     Nixon’s complaint is dismissed without prejudice.



                                      ________________________
                                      D.P. Marshall Jr.
                                      United States District Judge

                                        24 August 2020
